 

Exhibit 10.26

FIRST AMENDMENT TO NET LEASE AGREEMENT

 

 

This FIRST AMENDMENT TO NET LEASE AGREEMENT (“Amendment”), is entered into this
25th day of March, 2016 (the “Execution Date”), by and between Scott’s Liquid
Gold-Inc. (“Lessee”) and Havana Gold, LLC. (“Lessor”).

 

RECITALS

 

WHEREAS, Lessee and Lessor entered into that certain Net Lease Agreement dated
February 1, 2013 (the “Lease”) for the lease of the warehouse and industrial
buildings located at 4880 Havana Street, Denver, Colorado 80239 consisting of
Building C containing approximately 61,400 square feet (“Building C”) and
Building D containing approximately 52,220 square feet (“Building D”) for a
total of approximately 113,620 square feet, as well as the Tank Farm described
in the Lease (collectively, the “Existing Premises”).  All initially capitalized
words used herein shall have the same defined meaning as in the Lease, unless
defined otherwise herein.

 

WHEREAS, Lessee desires to lease all of the warehouse and industrial building
located at 4880 Havana Street, Denver, Colorado 80239 consisting of Building B
containing approximately 53,440 square feet, which Lessor agrees to lease to
Lessee, and the parties wish to extend the Term of the Lease and further amend
the Lease, all on the terms and conditions contained herein.  

 

AGREEMENT

 

NOW, THEREFORE in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledge, Lessor and Lessee agree that the
Lease is modified as follows:

 

1.Extension of Term.  Subject to and upon the terms and conditions set forth
herein, the parties acknowledge and agree that Lessee has exercised its first
option to extend the Term pursuant to Section 2 of the Lease, and the Term is
hereby extended for a period of 36 months, commencing on February 1, 2016 (the
“Effective Date”), and expiring on January 31, 2019 (the “Extension Term”).  All
references in the Lease to the “Lease Term” or “Term” shall be amended as of the
Effective Date to include the Extension Term defined herein.

 

2.Demise of Expansion Premises.  Commencing on the Expansion Premises
Commencement Date (as defined below), Lessor hereby leases to Lessee and Lessee
hereby leases from Lessor Building B containing approximately 53,440 square feet
(including the Arcade, as hereinafter defined), and located adjacent to the
Existing Premises (the “Expansion Premises”) for the Permitted Use described in
the Lease, on the terms, provisions and conditions set forth herein and in the
Lease, as if the Expansion Premises were originally demised thereunder.  The
date upon which Lessor delivers possession of the Expansion

1

 

--------------------------------------------------------------------------------

 

Premises to Lessee with the Tenant Improvements (as defined in Section 6 below)
complete shall be referred to herein as the “Expansion Premises Commencement
Date.”   The Expansion Premises shall be deemed to include the “arcade”
connecting Building B and Building C together (“Arcade”), and Lessee shall be
responsible for all repairs and maintenance of the same from and after the
Expansion Premises Commencement Date and continuing during the Term (including
the Extension Term).  The term of the lease of the Expansion Premises shall be
co-terminous with the lease of the Existing Premises, and shall expire on
January 31, 2019, unless sooner terminated pursuant to the terms of the Lease or
this Amendment.  From and after the Expansion Premises Commencement Date, the
term “Premises” shall be deemed to include both the Existing Premises and the
Expansion Premises for a total of 167,060 square feet.  Lessor agrees to deliver
possession of the Expansion Premises to Lessee on or before April 30, 2016, with
the Tenant Improvements complete, as reasonably determined by Lessee.  Any
exercise of Lessee’s second option to extend shall include all of the Premises
consisting of both the Existing Premises and the Expansion Premises. 

 

3.Terms and Conditions.  The lease of the Premises (including the Existing
Premises and the Expansion Premises) is subject to the following terms and
conditions:

 

(a)Base Rent.  Base Rent for the Existing Premises shall continue to be payable
in accordance with the Lease provisions relating to payment of Base Rent in the
amounts set forth in Section 3 with respect thereto from and after the Effective
Date and during the Extension Term. Base Rent for the Expansion Premises only
shall payable in accordance with the Lease provisions relating to payment of
Base Rent in the following amounts:

 

Time Period

Monthly Base Rent

Annual Base Rent per Sq.Ft.

Exp. Premises Comm. Date – 01/31/17

$21,821.33

 

$4.90

 

02/01/17 – 01/31/18

$23,380.00

$5.25

02/01/18 – 01/31/19

$24,493.00

$5.50

 

 

 

Base Rent for the Expansion Premises shall be prorated for any partial month if
the Expansion Premises Commencement Date is not the first day of a month.

 

Base Rent for the Expansion Premises during the second extension term, if
exercised by Lessee, shall be as follows:

 

02/01/19 – 01/31/20

$25,250.40

$5.67

02/01/20 – 01/31/21

$26,007.47

$5.84

02/01/21 – 01/31/22

$26,806.07

$6.02

 




2

 

--------------------------------------------------------------------------------

 

(b)Operating Expense Rent.  From and after the Expansion Premises Commencement
Date and continuing during the Extension Term, Lessee’s obligation to pay
Operating Expense Rent in accordance with Section 3b of the Lease shall include
the square footage of both the Existing Premises and the Expansion Premises, and
shall otherwise be payable in accordance with Section 3b of the Lease.    

 

4.Security Deposit.  Concurrently with execution and delivery of this Amendment,
Lessee shall deliver to Lessor an additional security deposit in the amount of
$21,821.00, which additional security deposit shall be added to the existing
security deposit held by Lessor for a total of $53,516.25, which security
deposit shall be used, applied and returned in accordance with Section 4 of the
Lease.

 

5.Ramp and Parking Provisions.  Lessor agrees that the temporary ramp installed
by the prior Tenant of Building B will be removed on or before the Expansion
Premises Commencement Date (“Ramp Removal”).  Lessor agrees that the existing
five parking spaces located along the west exterior wall of the Arcade shall be
removed by Lessor and no parking shall be permitted along such west exterior
wall of the Arcade by Lessor or any other party for the parking of any vehicles
during the Term or any extension thereof.

 

6.Tenant Improvements.  Lessee is not entitled to any alterations or
improvements to the Expansion Premises by Lessor, or any allowance or
reimbursement in connection with any work performed by Lessee therein, except
that Lessor agrees, at its sole cost and expense, to (a) build an approximately
500 square foot warehouse office in the Expansion Premises in a specific size,
location, manner and condition mutually agreed upon by Lessor and Lessee, (b)
remove the current warehouse office next to the loading dock doors in the
Expansion Premises, (c) remove the existing racks in the Expansion Premises, (d)
perform the Ramp Removal, (e)complete the technology requirement as described on
Exhibit A and (f) cause the Expansion Premises to be professionally cleaned and
all portions thereof delivered to Lessee in good repair and operating condition
(collectively, the “Tenant Improvements”).  

 

In addition to the Tenant Improvements, Lessor agrees to perform the following
work, at Lessor’s sole cost and expense, not later than 30 days after the
Expansion Premises Commencement Date: (i) cause heater and air conditioning
equipment and systems to be repaired such that the same are in good working
order, and (ii) repair dock doors (collectively, the “Remaining Work”).

 

Within five days after Lessor delivers possession of the Premises to Lessee with
the Tenant Improvements completed, and again within five days after Lessor
completes the Remaining Work and notifies Lessee of such completion, Lessor and
Lessee shall conduct a joint walk through of the Expansion Premises and identify
any items not completed to the reasonable satisfaction of Lessee (“Punch List
Items”).  Lessor shall be responsible for the correction and completion of such
Punch List Items at Lessor’s cost, which shall be performed within 30 days after
each applicable walk through.

 

3

 

--------------------------------------------------------------------------------

 

7.Additional Amendments.  Effective as of the Effective Date, Section 36 of the
Lease is hereby deleted in its entirety. 

 

8.Terms Continue. Except as expressly modified herein, all other terms and
conditions of the Lease shall remain the same in full force and effect.

 

9.Brokers.  Lessor and Lessee hereby represents and warrants to the other that
it has not engaged or dealt with any broker, finder, or agent in connection with
the negotiation and/or execution of this Amendment, and Lessor and Lessee agrees
to indemnify and save the other harmless from any claim, demand, damage,
liability, cost or expense (including, without limitation, reasonable attorneys’
fees) paid or incurred by the indemnified party as a result of any claim for
brokerage or other commissions or fees made by any broker, finder, or agent,
employed or engaged or claiming employment or engagement by, through, or under
the indemnifying party.

 

10.Attorneys’ Fees.  In the event either party brings an action or files a suit
to enforce or interpret this Amendment or any provisions contained herein, the
party substantially prevailing in such action shall recover from the
non-prevailing party, in addition to all other remedies or damages, reasonable
legal fees and court costs incurred by such substantially prevailing party in
such action or suit.

 

11.Conflicts.  In the event of any conflict between the terms and provisions of
the Lease and the terms and provisions of this Amendment, the terms and
provisions of this Amendment shall control.

 

12.Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of such counterparts
shall constitute one document.  To facilitate execution of this Amendment, the
parties may execute and exchange, by electronic mail PDF, counterparts of the
signature pages.  

 

 

 

[Signature page follows]




4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to Net
Lease Agreement as of the Execution Date.

 

LESSOR:  HAVANA GOLD, LLC,

a Colorado Limited Liability Company

 

 

By: /s/ Andrew Feinstein

 

Name: Andrew Feinstein

Its: Manager

 

LESSEE:  SCOTT’S LIQUID GOLD-INC.,

a Colorado Corporation

 

 

By: /s/ Mark E. Goldstein

 

Name: Mark E. Goldstein

Its: President & CEO

 

5

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LIST OF LESSEE’S TECHNOLOGY REQUIREMENTS TO BE COMPLTED BY LESSOR

 

 

1.

Install 50 pair cable running from the phone room in Building A to the phone
room in Building B, the cable terminated on each end with a 110 block.

 

 

2.

Inspect and, if needed, install a fiber option cable that runs from the 3rd
floor of Building A to the phone room in Building B.

 

 

3.

Install and/or rewire telephone stations, as needed.

 

 

4.

Install and/or rewire computer stations, as needed.

 

 

5.

Install and/or rewire electrical outlets, as needed.

A-1

 